Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
Claim Status
As of the Office Action dated January 25, 2021 claims 1-28 were pending and claims 1-28 stood rejected.  Claims 1, 7, 13 and 19 have been amended.  No claims have been added or cancelled.  Claims 1-28 are therefore currently pending and are presented for examination on the merits.
Claim Interpretation
The terms “advertising network” can be found in the disclosure at paragraphs 0003, 0004, 0030, 0033, 0039-0041, 0050 and Figures 1-3.  As no particular definition of an advertising network is present nothing within the disclosure can be viewed as providing a controlling definition for the term.  From the standpoint of a computer architecture a network is simply a collection of two or more devices that can communicate with each other.  Because from the standpoint of programmed computers the modifier “advertising” would only reflect either the intended use (MPEP § 2103 I C) 
The term “creative server” can indirectly be found in the disclosure at paragraphs 0026, 0027 and 002.  No controlling definition is present in the disclosure.  The broadest reasonable interpretation of the term is simply a server.
The term “advertising device” is not present in the disclosure.  However as an advertising network is present and a network is defined as being a collection of two or more devices it would be reasonable to view an advertising device as simply being a device present on an advertising network.  To the extent that the term “advertising” only reflects the intended use (MPEP § 2103 I C) or the nature of the material being communicated (MPEP § 2111.05 I B), neither term patentably distinguishes the device and therefore the broadest reasonable interpretation of the term is simply device.
The claims recite the term “sitelet” which as noted in a previous Office Action (September 9, 2016) is a term in the art that has a special meaning “A sitelet is a small section of a Web site that has a special purpose and identity”.  However per paragraph 0045 the term is not being used to describe a small section of a Web site but is instead being used to describe collections of web pages that have been grouped by the nature of the content contained within the web page (“In some embodiments, rating database 140 and/or any other suitable component can determine whether a web page or an entire website includes objectionable or barred content.  In some embodiments, rating database 140 can use sitelets, where the plurality of web pages that comprise the World Wide Web can be divided into sitelets”) (see also 0040, 0042-0044, 0047) and have 
The claims recite the term “redirection” or some form of the term redirect.  While the communication shown in Figure 3 between elements 310 and 330 can be viewed as a form of redirection the operation where the firewall component 340 sends a message back to the ad network 330 cannot be viewed as a true redirection.  The message http://failbackurl does not meet the common definition of a redirection as the ad network 330 does not actually use this pseudo URL to go to a website titled “failbackurl” but merely treats this as a message to serve a different advertisement on the web page per paragraph 0052.  Therefore for purposes of claim interpretation the language of claim 1 (with similar language in claims 7, 13 and 19) “redirect the second call” will simply read as sending a message to an advertisement network.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-28 has been fully considered and is persuasive.  A review was performed by the quality department of the USPTO which informed Examiner through Examiner’s Supervisor that the 101 rejection should be withdrawn with no reasons given.  Accordingly the rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 102 (e) rejection of claims 1-28 has been fully considered but is not persuasive.  Applicant has considered in detail only one paragraph of Devaraj that was cited with regard to the limitations of "receiving, using a firewall server positioned between an advertisement network that includes a 
With regard to Applicant’s further argument on pages 20 through 22 of remarks Examiner views this as nothing more than a restatement of the remarks on pages 15 through 19.  Applicant does not clearly elaborate on why Devaraj does not provide what can be viewed as redirection instructions particularly in light of the fact that Applicant is not using the common meaning for the term redirect and in light of the fact that Examiner has elaborated at length with regard to the what the broadest reasonable interpretation of the term redirect encompasses given the limited guidance provided by the written disclosure as it applies to the term “redirection instructions”.  Clearly Examiner has already stated in previous Office Actions that the term is much broader in scope as it carries no special meaning in light of the fact that the term does not utilize 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before 

Claims 1-28 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Devaraj et al. (U.S. Patent PG Publication 2010/0250331, hereinafter referred to as Devaraj).
As per claims 1 and 7
Devaraj discloses receiving, using a firewall component positioned between an advertisement network that one or more advertisement calls originated and a creative server that publishes one or more corresponding content items to a web page, wherein the firewall component includes a computing device, a redirected first call for publishing content on a first web page on a publisher device prior to transmission to the content server, wherein the redirected first call includes redirection instructions that direct the redirected first call for publishing content on the first web page on the publisher device to the firewall component and one or more first parameters for the content (0002, 0015, 0028, 0031, 0039-0041, 0050)
Devaraj discloses determining, using the computing device, a first sitelet that the first web page belongs from a rating database that divides pages into sitelets of pre-defined groups (0025, 0040-0043, 0050-0051)
Devaraj discloses determining, using the computing device, a first sitelet score associated with the first sitelet from the rating database (0027, 0030, 0031, 0041-0042, 0051-0052)
Devaraj discloses determining, using the computing device, whether the first web page associated with the redirected first call meets the one or more parameters for the 
Devaraj discloses in response to determining that the web page meets the one or more parameters for the content based at least in part on the first sitelet score, transmitting, using the computing device, the redirected first call to the content network for publishing the content on the first web page (0042-0043, 0047-0048, 0052)
Devaraj discloses receiving, using the computing device, a redirected second call for publishing content on a second web page on the publisher device prior to transmission to the creative server, wherein the redirected second call includes redirection instructions within the redirected second call that direct the redirected second call for publishing content on the second web page on the publisher device to the firewall component and one or more first parameters for the content (0002, 0015, 0028, 0031, 0039-0041, 0050)
Devaraj discloses determining, using the computing device, a second sitelet that the second web page belongs from the rating database that divides the pages into the sitelets of pre-defined groups (0025, 0040-0043, 0050-0051)
Devaraj discloses determining, using the computing device, a second sitelet score associated with the second sitelet from the rating database (0027, 0030, 0031, 0041-0042, 0051-0052)
Devaraj discloses determining, using the computing device, whether the second web page associated with the redirected second call meets the one or more parameters for the content based at least in part on the second sitelet score (0027, 0030, 0031, 0041-0042, 0051-0052)

As per claims 2, 8, 18 and 24
Devaraj discloses wherein the code causes the advertisement call to be redirected to an advertisement firewall component prior to transmission to an advertisement server that retrieves the advertisement for publication on the first web page (0040).
As per claims 3, 9, 14 and 20
Devaraj discloses wherein the code includes one or more advertisement parameters and wherein the one or more advertisement parameters include at least one of: a brand threshold value, an objectionable content threshold value, an advertisement network identification parameter, a publisher identification parameter, an advertiser identification parameter, an advertisement campaign parameter, an advertisement placement parameter, a referring URL parameter, a reporting parameter, a content parameter, an advertisement type parameter, a network guidelines parameter, a log information parameter, a targeting parameter, a firewall behavior parameter, and a tracking parameter (0029-0031, 0037, 0062).
As per claims 4, 10, 15 and 21

Devaraj discloses determining whether to transmit the advertisement call based at least in part on the comparison (0031, 0037, 0062).
As per claims 5 and 11
Devaraj discloses allowing an impression of the advertisement associated with the advertisement call to be used by another advertiser for publication in response to determining that the first web page does not meet the one or more advertisement parameters (0042, 0048).
As per claims 6, 12, 17 and 23
Devaraj discloses transmitting the advertisement call to the advertisement network in response to determining that the first web page does not meet the one or more advertisement parameters (0032, 0035, 0048).
As per claims 13 and 19
Devaraj discloses receiving, using a firewall component positioned between an advertisement network that one or more advertisement calls originated and a creative server that publishes one or more corresponding content items to a web page, wherein the firewall component includes a computing device, a redirected call for publishing content on a web page on a publisher device prior to transmission to the creative server, wherein the redirected call includes redirection instructions that direct the redirected call for publishing content on the web page on the publisher device to the firewall component and one or more parameters for the content (0002, 0015, 0028, 0031, 0039-0041, 0050)

Devaraj discloses determining, using the computing device, a sitelet score associated with the sitelet from the rating database (0027, 0030, 0031, 0041-0042, 0051-0052)
Devaraj discloses determining, using the computing device, whether the web page associated with the redirected call meets the one or more parameters for the content based at least in part on the sitelet score (0027, 0030, 0031, 0041-0042, 0051-0052)
Devaraj discloses determining, using the computing device, whether to transmit the redirected call based at least in part on the determination of whether the web page meets the one or more parameters for the content (0027, 0030, 0031, 0041-0042, 0051-0052)
Devaraj discloses in response to determining that the web page does not meet the one or more parameters for content based at least in part on the sitelet score or in response to determining that the call does not meet the one or more parameters for the content, redirecting, using the computing device, the redirected call to the advertisement network, wherein the redirected call is further modified to include an indication that the redirected call was redirected due to not meeting the one or more parameters for content (0042-0043, 0047-0048, 0052, 0057).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685